ON Rehearing.
FRICK, J.
A rehearing is requested in this case upon the ground that we failed to specially consider and pass upon the assignment *17that the district court was without jurisdiction, for the’reason that the arbitrators held a session and heard the statement of appellant’s case before the agreement of submission was filed in court and before the clerk made the entries required in a statutory arbitration by section 3223, Eev. St. 1898. In view that we sustained the judgment, and, further, directly held that the court had jurisdiction, we deemed the point now made by counsel as necessarily included within our decision. In deference to counsel’s request, however, we have concluded to briefly state our reasons for holding that the court had jurisdiction notwithstanding the fact that the hearing may have been entered upon bef ore the submission agreement was actually filed in court. This we have concluded to do without the formality of a rehearing.
It appears from the opinion that the agreement of submission was duly entered into and acknowledged on August 6, 1902, and that on the 14th of said month the arbitrators duly qualified by taking the statutory oath. In the agreement of submission it is stipulated that the “arbitration shall take place” (begin) on September 30, 1902, and “shall be concluded on or before the 1st day of December, 1902.” In the agreement the arbitrators were given all the powers provided for by the statutes of this state. One of the powers conferred is the right to adjourn from time to time pending the hearing. The award was reduced to writing and signed on October 14, 1902, within the time fixed by the agreement of submission. On the day fixed by the agreement of submission for the arbitration to begin, the arbitrators met, and on that day, as the record shows, the appellant “introduced his case and made a statement thereof to said arbitrators.” Following this, to wit, on October 2, 1902, the agreement of submission was filed, and the clerk duly made the entries as required by law. After hearing appellant’s statement of his case on September 30th, the day fixed for the arbitration to'begin, the arbitrators adjourned the hearing to October 13, 1902, at which time, the record shows, they all met, “and the witnesses being sworn, testimony was given on both sides.” On the *18following day tbe award was duly made in writing, signed by all tbe arbitrators, as required by tbe statute. It will thus be seen that every requirement of chapter 40, under which the arbitration was had, was substantially complied with.
Was it necessary to file the agreement for submission before the hearing was actually entered upon ? We think not. Section 3223, so far as material here, provides:
“It may be stipulated in the submission that it be entered as an order of the district court. . . . When so entered the stipulation cannot be revoked without the consent of both parties. The arbitrators may be compelled by the court to make an award, and the award may be enforced by the court in the same manner as a judgment. If the submission is not made an order of the court, it may be revoked at any time before the award is made.”
When the submission is made an order of the court, then, as provided by section 3221, the award must be filed with the clerk. In neither of these sections is the time of filing mentioned or made of the essence. By section 3223 the object of filing the submission with the clerk is clearly intended for the purpose of conferring power upon the court to compel an award by the arbitrators, and to enforce it when made, and to compel the attendance of witnesses. The only effect the filing has upon the parties is that, after the submission is filed, neither party may revoke it. The object, therefore, is not for the purpose of conferring power upon the arbitrators to hear the matters submitted to them, but to bring them and the parties within the jurisdiction of the court. Therefore, from the time the submission is filed, if filed within the time fixed by the agreement for concluding the arbitration, or, if no time is fixed, before an award is made, we think the court acquires jurisdiction. But up to the time it is so filed a party may revoke the submission, and the court can neither compel the arbitrators to make an award, nor enforce it if made. If a time be specified in the submission, as in the case at bar, when the arbitration must be concluded, then it must be concluded within this time limit, or the arbitrators will lose jurisdiction to act further without the express consent of the parties. But the mere fact that the arbitrators comply *19with tbe agreement of submission in entering upon tbe bearing of tbe matters submitted to them before tbe submission is filed in no' way affects tbeir jurisdiction, nor does it affect tbe jurisdiction of tbe court, provided tbe submission be actually filed and tbe proper entries made at any time witbin wbicb tbe agreement itself is in full force and effect; tbat is, before tbe time bas expired witbin wbicb tbe arbitrators may, by tbe terms of tbe submission, make an award.
As we construe section 3223, tbe effect of a failure to filo tbe submission in court is tbat it permits the parties to revoke it, and tbe court acquires no jurisdiction until it is filed. If, however, tbe submission is filed and tbe entries required by tbe statute are made at any time before tbe award is made by tbe arbitrators, or, in ease a time is specified witbin wbicb an award must be made, before such time expires, then tbe court acquires power to act. From the time tbe submission is filed, as aforesaid, tbe district court ac-‘ quires jurisdiction of tbe arbitration, and tbe proceeding is then pending in court. After tbe award is rendered, either party may, at any time, as pointed out in tbe original opinion, file it and have judgment entered; or may attack tbe award upon tbe grounds named in the statute, and may appeal from tbe action of tbe district court to this court. By this means every right contemplated by tbe statute is preserved to either party and tbe very purpose of tbe submission agreement is effectuated; while, if appellant’s contention were granted, any irregularity would defeat the arbitration, and thus destroy tbe very purpose of tbe statute.
We have carefully read all’ tbe cases cited by counsel upon this question, and, as we read them, nothing is contained in any of them tbat is contrary to tbe conclusions reached by us.
It follows, therefore’, that tbe application should be, and accordingly is, denied.
McCARTY, C. J., and STRAUB, J., concur.